Citation Nr: 0815985	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  06-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for bilateral leg 
disability.  

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for degenerative joint 
disease, lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty for training from 
September 1981 to January 1982 with additional service in the 
reserves.  

This case initially comes before the Board of Veterans' 
Appeals (Board) on appeal of September 2004 and April 2005 
rating decisions rendered by the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The appellant testified before the undersigned Veterans Law 
Judge in March 2008.  A transcript of the hearing is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the hearing in March 2008, the appellant placed VA on 
notice of potential medical records from his service in the 
reserves.  Although his file has some medical records from 
his service in the reserves, he has indicated that his file 
appears to be incomplete.  The Board observes that there is 
no showing that VA attempted to locate these records.  He 
also indicated at his hearing that potentially relevant 
records are located with his prior insurance carrier Blue 
Cross.  He has indicated that he tried to locate these 
records but was unable to do so.  VA has an affirmative duty 
to assist claimants obtain relevant records.  See 38 U.S.C.A. 
5103A(b)(1) (West 2002)(VA is required to make reasonable 
efforts to obtain relevant records which the claimant has 
adequately identified to VA); See also White v. Derwinski, 1 
Vet. App. 519, 521 (1991) (the duty to assist requires the 
Secretary to obtain private records which may be relevant to 
the veteran's claim).  A review of the claims folder 
discloses no attempt by the VA to assist the appellant in 
obtaining potential records from his service in the reserves 
or from his prior insurance carrier Blue Cross.  On remand, 
VA should attempt to obtain these records.  

The Board also finds that the instant matter should be 
remanded for a VA medical examination pursuant to 38 C.F.R. § 
3.159(c)(4).  The appellant reported that he fell off a 
ladder in 1982 which caused problems with his legs, hips, and 
back.  He also reported pre-service pes planus but 
aggravation of the condition from basic training to include 
marching and running.  The appellant's service medical 
records show complaints of back and hip pain.  A pre-
induction examination also showed moderate pes planus.  An 
August 2004 VA compensation and pension examination of the 
joints diagnosed the appellant with bilateral pes planus and 
it was noted that he had limitation in prolonged standing, 
running, jogging due to chronic discomfort.  An August 2004 
general VA compensation and pension examination noted 
degenerative joint disease.  The appellant's private 
physician, C.O., has also indicated that the appellant is 
being treated for bilateral leg pain, bilateral hip pain, 
foot pain and back pain.   

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent  
symptoms of a disability; (B) Establishes that the appellant 
suffered an event, injury or disease in service; and (C)  
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  

Accordingly, the Board concludes that it must remand the 
issues on appeal so that the appellant can be afforded VA 
medical examinations to determine the current nature and 
etiology of his bilateral leg, bilateral hip, bilateral foot 
and back disabilities.  See 38 C.F.R. § 3.159(c)(4).   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any outstanding 
medical records from the reserves and 
records from his prior insurance carrier 
Blue Cross, if available. 

2.  After the requested records have been 
obtained, the appellant should be afforded 
appropriate VA examinations to ascertain 
whether his bilateral leg, bilateral hip, 
and degenerative joint disease 
disabilities are attributable to service.  
The appellant should also be examined to 
ascertain whether his bilateral pes planus 
increased in severity during service.  The 
examiner should state for the record 
whether any currently shown disabilities 
are likely, as likely as not, or not 
likely related to service.  If there is no 
relationship to service, that fact must be 
noted in the report.  The claims folder 
should be made available to the examiner 
for review.  A complete rationale for all 
opinions should be provided.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



